Citation Nr: 1535569	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.P. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 and a July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2009 rating decision, the RO denied a claim for entitlement to service connection for a personality disorder and in the July 2010 rating decision, the RO denied a claim for entitlement to service connection for depression.  

In February 2010, the Veteran indicated that he would like to withdraw that claim and instead file a claim for service connection for depression.  However, because the Board interpreted the Veteran's February 2010 statement as a notice of disagreement to the December 2009 rating decision as well as a clarification of his claim, rather than a withdrawal of the claim for service connection for a personality disorder and a new claim for service connection for a depressive disorder.  The Board has more broadly interpreted the original March 2009 claim as one for an acquired psychiatric disorder.  The United States Court of Appeals for Appellants Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In October 2011, the Veteran and his motion testified before the Board at a hearing held at the RO.  A copy of the hearing transcript has been associated with the record.  

In February 2012, the Board remanded the claim for entitlement to an acquired psychiatric disorder to the RO (via the Appeals Management Center (AMC)) for additional development, to providing the Veteran with a VA examination in conjunction with claim.  Upon the Board's review of a March 2012 VA psychiatric examination report, it was determined that the VA examiner's medical opinion did not adequately address the questions posed by the February 2012 remand instructions.  The matter was again remanded in March 2015 for compliance with those previous remand instructions.  The record now contains the report of a March 2015 supplemental VA medical opinion and the Veteran's claim was most recently readjudicated in a May 2015 supplemental statement of the case (SSOC).

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's personality disorder is a congenital or development defect not subject to compensation within the meaning of applicable legislation, and there is no evidence that shows a superimposed disease or injury during service created any additional psychiatric disability.

2.  The evidence of record establishes that the Veteran has psychiatric disorders, including major depressive disorder, which clearly and unmistakably existed prior to his period of service.

3.  The medical evidence clearly does not show that the Veteran's pre-existing psychiatric disorders, including major depressive disorder, were aggravated beyond the natural progression of the disease during his period of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in April 2009 and May 2010 prior to the RO's adjudicaton of the claim in the first instances in December 2009 and July 2010, respectively.  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the May 2015 supplemental statements of the cases.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, records from the Social Security Administration, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

VA has afforded the Veteran with VA psychiatric examinations in October 2009 and March 2012 relating to his service connection claim.  In the both examination reports, the VA examiner recorded the Veteran's reported history as well as the findings from clinical examination, and the VA examiner provided a medical opinion on the etiology the Veteran's claimed disorder.  Any deficiency in the VA examination reports was clarified by the VA examiner in a March 2015 supplemental VA medical opinion report after a review of the claims folder, including the findings from clinical evaluations, and supported each medical conclusion with a rational statement.  The Board finds that the VA examination reports with the March 2015 supplemental VA medical opinion report are adequate for VA adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record shows that the Veteran did not respond the March 2012 request to identify outstanding records of pertinent treatment.  His VA treatment records have been updated through 2015 and have been associated with the claims.  Thereafter, his claims were readjudicated in light of the additional evidence in a May 2015  SSOC. There has been compliance with the Board's February 2012 and March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity to testify before a member of the Board.  The record reflects that at the October 2011 Board hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

VA law provides that congenital or developmental defects, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He originally asserted that he was first diagnosed with a personality disorder in service and he was discharged as a result of this condition.  He further stated that he continues to receive treatment for his condition.  See March 2009 statement in support of the claim.  He later stated that he wished to clarify his claim as entitlement to service connection for depression as result of his period of service.  See March 2010 statement in support of the case.  

At his October 2011 Board hearing, the Veteran testified that his mental health problems related to abuse had an onset prior to his enlistment into to service.  He further testified that his condition was aggravated during his period of service when he experienced increase stress attributed to family problems and the denial of his request to return home.  In addition, his mother testified at the Board hearing that the Veteran was a different person upon his return from his period of service than he was when he enlisted.  She stated that she observed that her son was depressed, he was withdrawn from others, and he had hoarder tendencies upon his return from service.  See October 2011 Board hearing transcript, pages 10 to 16.  His mother has also provided a statement to that extent.  See October 2011 statement in support of the claim. 

A review of the Veteran's service treatment records shows that upon induction, he received a normal psychiatric evaluation in November 1992.  An associated report of medical of medical history is not available.  He specifically denied any mental health symptoms on a March 1993 dental health questionnaire.  July 1993 service treatment records show that the Veteran presented with symptoms of increased stress and anxiety.  He reported a history of recent family problems where his sister had been missing for 24-hours but she was found by police at school the next day.  A July 1993 psychiatric consultation report shows that the Veteran was assessed with increased stress secondary to a family situation.  He stated that he felt too stress and he desired to separate from service.  He denied having any friends in the service.  Based on clinical evaluation, an impression of life circumstances problems was given and an Axis II diagnosis.  An August 1993 memorandum to the commanding officer shows that the Veteran had a diagnosis of personality disorder, not otherwise specified (NOS), and it was concluded that this was a longstanding disorder of character and behavior issues.  It was recommended that the Veteran should be separated from military service. 

The report of an October 1993 examination prior to separation shows that the Veteran received a normal psychiatric evaluation despite his complaints of depression, excessive worry and nervous troubles on the associated report of medical history.  It was noted on the medical history report that the Veteran's mental health complaints were associated with family problems. 

The Veteran's service personnel records show that he was released from military service in October 1993 as result of a personality disorder.  

Post-service private treatment records starting in 2001 show that the Veteran presented with complaints of mental health problems.  Later in September 2006 he presented for treatment for depression symptoms.  The initial mental health assessment at that time reflects that the Veteran complained of depression symptom and sleep impairment for the past six to seven years.  He gave a medical history of behavior disorder during military service that resulted in his separation, and he also stated that he had received some counsel associated with his treatment for back problems last year.  With respect to childhood trauma, the Veteran stated that he was raised by an alcoholic step-father, who was abusive towards him.  He denied any sexual trauma.  He was assessed with major depressive disorder.  Subsequent private and VA treatment records continue to show the Veteran received treatment for major depressive disorder. 

In December 2010, the Veteran was afforded a VA psychiatric examination.  The examination report shows a diagnosis of major depressive disorder.  In the examination report, the VA examiner noted that the Veteran reported that he did not know his biological father and he stated that both of his mother's husbands were alcoholics and physical abusive.  He reported that he did not have any friends when he was growing up and he did not adapt well during his one year of college because he was homesick and had financial problems.  The Veteran further reported that during his military service, he heard that his step-father was verbally abusive towards his mother and he was concerned for her.  He requested to be stationed near his mother due his concerns but his request was denied.  The Veteran reported that he became very depressed, isolated himself, began abusing alcohol, and experienced sleep disturbances isolated during his period of service.  The VA examiner also noted that the Veteran reported post-service stress events of being diagnosed with alcohol poisoning after learning of a family problem, being robbed at gunpoint in 2008, and having a difficult relationship with his son's mother.  The VA examiner concluded that the Veteran's depressive symptoms are chronic.  The VA examiner further opined that his depression disorder was related to the chronic life stress he had experienced since childhood, which negatively impacted his ability to adjust to military life in the presence of ongoing familial stressors. 

The Veteran was afforded another VA psychiatric examination in March 2012.  The examination report shows an Axis I diagnosis of major depressive disorder and an Axis II diagnosis of personality disorder.  The Veteran denied any childhood history of domestic violence and stated that his mother was a caring person and his step-father was a strict.  He denied any history of abuse.  Although he reported that he was bullied in school, he indicated that it was normal childhood experience.  The Veteran reported that his current mental health symptoms were attributed to his experiences in service.   He stated that he was supposed to be stationed overseas and he became stressed because he didn't know whether he would see his family again.  He further informed the examiner that during service, his sister was kidnapped by a convicted felon and was missing for a day.  The Veteran also gave a post-military history of being robbed at gun point.  

The March 2012 VA examiner noted a review of the Veteran's service treatment records, including the report of a July 1993 consultation report, and found that the details describing of the "kidnapping" in that report were different from the Veteran's current recollection.  The VA examiner noted that the service consultation report noted that the Veteran's sister had left school with a male acquaintance and was gone for 24 hours before "apparently found by police in school next day and the sister did not want to go home."  The VA examiner further noted that there were discrepancies between the Veteran's current reported history and his reported history during the October 2009 VA examination, including incidents of domestic violence against his mother by his two step-fathers, emotional and physical abuse from his step-father, and being socially isolated as a child and adolescent.  After a review of the claims folder and the findings from clinical evaluation, in an addendum March 2012 statement, the VA examiner concluded that the Veteran's depression had an onset prior to his military service and there was no indication of permanent aggravation of the condition beyond the normal course of the illness by his military service.  It was noted that the Veteran's disorder was chronic in nature and could alternate between full and partial remission of symptoms. 

Pursuant to the Board's March 2015 remand directives, the March 2012 VA examiner provided a supplemental VA medical statement in March 2015.  In that report, the VA examiner clarified that the Veteran's depression disorder clearly and mistakably existed prior to his enlistment and was clearly not aggravated beyond the natural progression of the disease by his period of service.  The VA examiner noted that the 2009 and 2012 VA examination reports contained inconsistent reports regarding exposure to domestic violence during childhood.  The VA examiner noted that exposure to domestic violence in childhood is a risk factor for the development of mental illness and the record did not demonstrate that the Veteran had support or treatment to help him deal with the violence he witnessed during his childhood.  The VA examiner noted that the Veteran reported experiencing homesick and separation issues from his family during both college and his military service.  It was felt that the Veteran's return to his family provided some relief from his fears and did not result in aggravation of his pre-existing symptoms by his military service.  

The VA examiner concluded that there was indication that military or family issues during his period of service caused a permanent aggravation of your dependent personality characteristics or related mood/depressive symptoms.  Rather, the VA examiner found that the Veteran's post-military periodic worsening of symptoms was attributed to his post-military stressors, including difficult familial relationships and traumatic experiences such as being robbed at gunpoint.  It was felt that the Veteran had experienced life-long difficulty in establishing close personal supportive relationships that provide a buffer against depression and mental distress.  The VA examiner noted that individuals with dependent personality characteristics experience occupational impairment especially if initiative is required for the job.  Social relationships are often limited to those on whom the individual is dependent.  The VA examiner found that this pattern was evident in the Veteran's pre-military history and it has continued into adulthood.  The VA examiner concluded that the Veteran's pre-existing depression disorder was clearly and unmistakably not aggravated by his service beyond the natural progression of the disease. 

In this case, a review of the medical evidence of record demonstrates that the Veteran has current diagnoses of acquired psychiatric disorders, including personality disorder and major depressive disorder.  See the reports of October 2009 and March 2012 VA examination as well as VA and private treatment records.  

Both the service and post-service medical records show that the Veteran's symptomatology was consistent with a diagnosis of personality disorder.  The August 1993 medical memorandum report shows a diagnosis of personality disorder and the March 2012 VA examination report shows a current diagnosis of personality disorder.  

VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  Here, although the Veteran's lay assertions of regarding his military and familial experiences in service are sufficient to establish an in-service injury, the competent evidence of record does not show that the Veteran has an additional psychiatric disability due to his alleged injury during service.

Here, a review of the record shows that the Veteran complained of increased stress secondary to family problems during his period of service and he complained of symptoms of depression, excessive worry and nervous troubles upon his separation from service.  Nevertheless, the preponderance of the competent medical of record is against a finding that the Veteran has an additional disability due to a superimposed disease or injury during service.  Pertinently, in the March 2015 VA medical opinion report, the VA examiner concluded the Veteran's mental health complaints during his period of service did not reflect an aggravation of a psychiatric illness, but rather illustrated the chronic illness that has alternating periods of full and partial remission of symptoms during the natural disease process.  A temporary or intermittent flare-up of a pre-existing injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Here, there is no competent evidence that shows that the Veteran has an additional disability due to his personality disorder because of a superimposed injury during service.  There was no indication of mental health problems following the 1993 service treatment for increase stress until 2001, which comes eight years later.  The lack of any continuous treatment for mental health problems over those years weighs against the finding that the Veteran suffered additional disability due to a superimposed injury or incurrent mental health problem during service. 

The Board concludes that the Veteran's experiences in service did not result in an additional disability from a superimposed injury.  Rather, the VA examiner concluded that the evidence of record demonstrates a temporary flare-up of the Veteran's symptoms due to in-service events which was consistent with the alternating state of his disease.  In short, the evidence of record is against a finding that the Veteran has an additional disability as a result of superimposed injury during service. 

To the extent that the Veteran's and his mother's statements can be interpreted as evidence that there was an increase in severity in the personality disorder resulting from a superimposed disease or injury in service, the Board finds the Veteran and his mother are not competent to diagnose a psychiatric disorder or to assess that he incurred an additional disability as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran and his mother are not competent to diagnose a psychiatric disorder, to include aggravation of a personality disorder. Notably, the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a personality disorder, goes well beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose an acquired psychiatric disorder, to include aggravation of a personality disorder.  In contrast, the VA examiner, a licensed physician, does have the medical training and expertise to provide such a medical conclusion, and the VA examiner's medical conclusion heavily outweighs the lay statements. 

In short, the personality disorder cannot be service connected unless it was subjected to a superimposed disease or injury during service which created additional disability.  Here, the preponderance of the evidence is against a finding that the Veteran has an additional disability as result of a superimposed disease or injury during his period of service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384. 

The Board has also considered whether service connection for a psychiatric disorder, other than personality disorder, is warranted.  Here, based on a review of the evidence, the Board finds that service connection is not in order. 

Here, the Board notes that no psychiatric abnormality was recorded on the Veteran's enlistment physical; he is presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran had a mental health condition which existed prior to service.  38 U.S.C.A. § 1111.  In this case, the Board concludes that it does. 

In this regard, subsequent service and post-service treatment show that the Veteran informed his treating mental health providers that he had experienced mental health symptoms since childhood.  The July 1993 report reflects that the Veteran's adolescent years were marked with poor relationship with his step-father.  His post-service treatment records show that he had suffered from emotional and physical abuse during his childhood and he experienced symptoms of stress and depressed mood ideations dating back to childhood.  Moreover, in the March 2015 supplemental VA medical opinion report, the VA examiner concluded that this evidence documented in the Veteran's service treatment records clearly and unmistakably showed his depression disorder existed prior to his enlistment into service. 

The VA examiner's medical opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  Moreover, the VA examiner's conclusion has not been questioned by any competent evidence on the subject.  As such, this opinion is entitled to great weight. 

The service and post-service treatment records suggest that the Veteran's depression symptomatology existed prior to service, and the VA examiner, in an uncontradicted medical opinion, concluded that the evidence of record clearly and unmistakably showed that the Veteran's depression disorder existed prior to service based on the nature and extent of symptoms he reported experiencing prior to service.  As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's depression disorder existed prior to his period of service.

The issue now becomes whether the evidence has establishes that the Veteran's depression disorder clearly and unmistakably was not aggravated by his period of service.  The VA examiner addressed the question of aggravation in the March 2015 supplemental VA medical opinion report.  Based on a review of the claims folder, the VA examiner concluded that the Veteran's depression disorder was not aggravated beyond the natural progression of the disease by his period of service.  The examiner acknowledged the Veteran's in-service treatment for mental health problems; however, the VA examiner concluded that there was no evidence of a significant increase of the Veteran's symptoms as a result of his period of service.  Rather, the VA examiner found that the in-service complaints reflected a normal progression of the disease which alternates between full and partial remissions.  

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's 2015 opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

While the Veteran and his mother have expressed their belief that his depression disorder was the result of his period of service, either by way of in-service injuries or by way of aggravation of his pre-existing condition, neither he or his mother is medically qualified to render an opinion as to whether his current depression disorder was permanently aggravated beyond its natural progression by his military service.  See Jandreau, 492 F. 3d at 1372.

As described, the evidence of record shows clearly and unmistakably shows that the Veteran had a depression disorder which existed prior to service, and the evidence clearly and unmistakably establishes that the pre-existing depression disorder, while temporarily affected by in-service events, was not permanently aggravated by the Veteran's military service beyond the natural progression of the disease.  As such, the presumptions of soundness and aggravation have been rebutted and the Veteran's claim for service connection for depression disorder is denied.











	(CONTINUED ON NEXT PAGE)




For these reasons, the Board is denying the claim for service connection for a psychiatric disorder, to include personality disorder and anxiety disorder.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


